Citation Nr: 0205724	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  96-15 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel



INTRODUCTION

This veteran had active service from January 1970 to June 
1971 with service in the Army Reserves from June 1971 to 
December 1973, and service in the Army National Guard from 
December 1973 to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1996 rating decision by the Department of 
Veterans Affairs (VA) Oakland, California Regional Office 
(RO).

This matter was remanded on two prior occasions.  In the most 
recent Remand dated in February 2000, the Board requested 
that the RO comply with prior requests to obtain VA records 
related to PTSD treatment at the Livermore Medical Center, as 
well as clinical records from therapy sessions completed in 
Modesto, California.  Those records are now associated with 
the veteran's claims folder.  No further development is 
necessary for an equitable decision in this case.  


FINDINGS OF FACT

1. The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2. The veteran is currently diagnosed with PTSD.

3. The record does not support a finding that the veteran 
engaged in combat with the enemy during active duty service 
in Vietnam.

4. There is no verified inservice stressor of record.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C.A. § 5103A 
(West Supp. 2001)].

Essentially, in this case, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  Pursuant to the Remands of 1998 and 2000, the 
RO has complied with the requested objectives and all 
pertinent evidence able to be obtained is now associated with 
the veteran's claims folder.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The medical records indicative of current 
treatment from the Liverpool Medical Center and the Veterans' 
Outreach Center are included in the claims folder.  Also, VA 
hospital report dated in October 1999 is of record.  
Moreover, the RO has made significant efforts to obtain 
information regarding the veteran's claimed combat stressors 
and at this point, nothing more can be done in this regard.  
Therefore, the Board can go forward with the adjudication of 
the veteran's claim without conducting any further 
development.  

I. Factual Background

The veteran's DD Form 214 reveals that the veteran served in 
Vietnam, worked as a cook, and earned the National Defense 
Service Medal, Vietnam Campaign Medal, the Vietnam Service 
Medal, and the Army Commendation Medal.  The veteran's 
service personnel records reveal that in December 1973 during 
his period in the Army Reserves, he served as an "ammo 
handler."  Service medical records disclose that on 
induction examination in September 1969, all findings were 
normal.  On separation examination in June 1971, there are no 
pertinent findings, complaints, or notations.  Health records 
otherwise during the veteran's period of service are equally 
negative for any relevant clinical findings.  

In October 1992, the veteran claimed entitlement to service 
connection for PTSD noting questionable onset in 1971.  

VA hospital records extending from October 1992 to December 
1992 reflect a diagnosis of PTSD, in addition to adjustment 
disorder and personality disorder.  Severe stressors are 
noted.  The examiner noted that the veteran spoke of 
incidents in Vietnam and "related PTSD symptoms."  

VA Medical Center records dated from December 1992 to April 
1993 for treatment of chemical dependency disclose a 
diagnosis of PTSD (combat service 1970 and 1971).  The 
veteran's history of a psychiatric disorder is noted.  VA 
outpatient records dated in September 1995 reflect 
psychiatric symptoms related to the veteran's exposure to 
traumatic experiences in Vietnam.  Also noted are diagnoses 
of polysubstance abuse and dysthymia.

An intake history sheet from the Veterans Outreach Center 
dated in October 1995 is of record.  Noted are complaints of 
PTSD-related symptoms.  The veteran noted that he was sent to 
Chu Li with duty in "The Hills."  He stated that he saw a 
friend killed on his last day in Vietnam.  

A general VA examination in November 1995 discloses 
examination and treatment of other disabilities, unrelated to 
the veteran's current claim on appeal.  VA examination 
specific to PTSD dated in November 1995 recites the veteran's 
history of service in Vietnam.  The veteran reported that in 
addition to his duties as a cook, he also took "bunker 
duty", essentially serving as a guard.  He indicated that at 
times, he took prisoners to the rear of the bunker.  He also 
stated that he was exposed to enemy fire and was involved in 
several firefights, that they were mortared every other day, 
that he lost many friends, and that he felt as if he were 
going to die.  After separation, the veteran reported that he 
was depressed, had difficulties getting a job, and attempted 
suicide several times.  The examiner noted that the veteran's 
mental status examination was consistent with a diagnosis of 
PTSD.  

In the veteran's statements provided in February 1996, he 
stated that he was in combat, was awarded a Combat 
Infantryman Badge, and witnessed friends being killed.  He 
feared dying and the images of the dead and wounded remained 
in his memories each day.  The veteran also submitted 
photographs received into the record in February 1996.  

In a statement dated in June 1996 from the veteran's 
representative, the veteran had indicated that there was an 
incident involving the death of 17 men either in December 
1970 or January 1971 at LZ Stinson, a Fire Support Base 
occupied by Battery D, 1st Battalion, 14th Artillery.  The 
second incident occurred when the base was overrun in May 
1971 involving the same unit.  The representative requested 
that such data be verified by the Army Environmental Support 
Agency.  

Development letters dated from July 1996 to January 1997 were 
sent by the RO in attempts to verify the veteran's claimed 
inservice stressors.  In an April 1997 letter, the RO 
informed the veteran that verification was still pending.  
Operational Reports, Lessons Learned covering the period of 
November 1970 to April 1971 were provided in July 1997 by the 
Director, Center for Research of Unit Records.  Those records 
document several attacks involving convoys from Fire Support 
Base (FSB) Stinson during December 1970 and January 1971.  No 
casualties were reported and the claimed attack in May 1971 
was not verified.  Also noted in an accompanying letter is 
that the veteran's DD Form 214 does not document receipt of 
the Combat Infantryman Badge.  

The Chief Records Reconstruction Branch of the National 
Personnel Records Center (NPRC) responded in December 1998 
that the complete unit organization to include the company 
number was needed to search for other records.

In a letter dated in June 1999 to the veteran, the RO 
requested his company number from his time in Vietnam so as 
to be able to obtain medical morning reports.  A second 
request was made in July 1999.  In an undated response 
received into the record in July 1999, the veteran stated 
that he did not know his company number.  

VA treatment records from the Centers in Palo Alto and 
Livermore, extending from 1998 to 1999 include recitations of 
the veteran's history of PTSD and reveal treatment for 
multiple disabilities, not related to this claim.  VA 
hospital record dated from October to November 1999 relates 
to procedures conducted for other disabilities.  Noted is a 
history of PTSD.  

II. Pertinent Law and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303(a) (2001).  Generally, service connection 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)). 

If a veteran engaged in combat with the enemy, and an injury 
or disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2001).  

During the pendency of this appeal, VA regulations concerning 
the adjudication of a claim for service connection for PTSD 
changed, effective March 7, 1997.  Prior to March 7, 1997, 38 
C.F.R. § 3.304(f) provides, in pertinent part, as follows: 
Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or other similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1996).

Effective March 7, 1997, 38 C.F.R. § 3.304(f) provides, in 
pertinent part, as follows: Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (2001) (as amended by 64 Fed. Reg. 32,807-32808 
(1999)) (effective March 7, 1997).  

III. Analysis

The veteran claims that service connection is warranted for 
PTSD resulting from stressors experienced during his year of 
active service in Vietnam during the Vietnam era.  He stated 
that prior to service, he had never had any emotional 
problems, but that subsequently, he has continued to 
experience multiple PTSD-related symptoms.  He acknowledges 
that he worked as a cook during that time, but also contends 
that he served on guard duty escorting prisoners.  Further, 
as noted herein, he asserts that his camp was overrun by 
enemy forces, that there were frequent mortar attacks, and 
that he witnessed the killing of several of his friends.  

The Board hereby recognizes that personnel records reveal 
that the veteran's occupational specialty was that of cook 
during service and in particular, during the time he served 
in Vietnam, and that according to those records, his training 
courses were those related to cooking.  The Board further 
recognizes that the veteran currently is diagnosed with PTSD 
and was first diagnosed while under VA care between December 
1992 and April 1993.  However, in spite of his allegations to 
the contrary, the veteran has not provided any evidence of a 
correlation between his current PTSD and his period of 
service.  

While the veteran has relayed incidences of mortar attacks 
and his camp being overrun, among other events, he has not 
provided the requisite evidence of inservice stressors on 
which the diagnosis of PTSD has been based.  The photographs 
he provided do not depict specific combat experiences; they 
are not dated or identified in such a way so as to validate 
the occurrence of stressful events in which the veteran 
clearly participated.  Further, in statements he has made, 
the veteran has not provided dates of his claimed combat 
events or the number of his company, such that verification 
of those events and information could also be made.  Overall, 
therefore, the record does not support that the veteran 
engaged in combat.  See VAOPGCPREC 12-99, (October 18, 1999) 
[holding that the determination of whether a veteran 
"engaged in combat with the enemy" depends on multiple 
factors, including the requirement that the veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case by 
case basis.].

The Board emphasizes again that the RO made concerted 
attempts to verify the inservice stressors alleged by the 
veteran.  In several letters to the U.S. Armed Forces Center 
for Research of Unit Records (USAFCRUR), the RO requested 
information related to the veteran's claimed incidences.  In 
July 1997, as stated herein, USAFCRUR provided Operational 
Reports for the relevant period of time.  Those reports, 
however, do not document any attacks on the base at LZ 
Stinson, as claimed by the veteran, and do not reflect any 
casualties for the particular period of time in question.  

Furthermore, upon request to the military, NPRC was unable to 
obtain any records to verify the veteran's claimed stressor 
experiences.  There are multiple letters to this effect 
associated with the veteran's claims folder.  As noted 
herein, absent reasonably credible evidence confirming the 
claimed inservice stressors, a diagnosis of PTSD related to 
service cannot be supported.  Given the lack of evidence that 
the veteran engaged in combat with the enemy and that the 
claimed stressor is related to that combat, the veteran's 
statements of record remain unsubstantiated.  

Thus, in light of the veteran's lack of assistance in 
substantiating his claim, and the failure overall to provide 
the requisite evidence to support a diagnosis of PTSD based 
on confirmed inservice stressors, the veteran's service 
connection claim for PTSD must fail.  The law is clear that 
while it is the duty of the VA to provide all pertinent 
records and to obtain those in particular that are within its 
purview, it is equally clear that the veteran must also put 
forth efforts to assist with the matter at hand.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, there 
is simply nothing more that the VA can do in support of the 
veteran's claim.  The VA does not doubt the veteran's 
accounts of his inservice experiences; however, there is 
nothing to validate his statements of combat-related trauma 
or to substantiate that he received the claimed combat 
awards.  Thus, whether viewed under the former or amended 
regulation, see 38 C.F.R. § 3.304(f) (1996); 38 C.F.R. § 
3.304(f) (2001), the evidence of record does not establish 
that a stressful experience occurred.  In sum, the veteran 
has not provided evidence that his PTSD relates in anyway to 
his service in Vietnam.  


ORDER

Service connection for PTSD is denied.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

